DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
A.	Limitations “…the first or second insulating film” as recited in claim 1, lines 20-21 should read “.. the second insulating film”. 
Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " a first external terminal provided on a surface of the resin member ….” and “a second external terminal provided on the surface of the resin member …" in lines 5-8.
	However, the above claim language is unclear. As specified in the disclosure (for example, see Fig. 1; pp. 5), the first external terminal 50 is provided on a top surface of the resin member while the second external terminal 60 is provided on an opposing bottom surface of the resin member”. Should the limitations read “a second external terminal provided on another surface of the resin member opposing the surface having the first terminal?
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under U.S.C. 102(a)(1) as being anticipated by Kuwabara et al., (IDS: US Pat. 10418321, hereinafter Kuwabara).

Regarding claim 1, Kuwabara discloses an electronic device (ED), comprising:
a  first substrate (SB1 in Fig. 9, 12; para 0062, 0067); 
a first insulating film/IF (PF1, ISF1 in Fig. 12; para 0083-0084) provided on the first substrate;
a first coil (CL1 in Fig. 9, 12; para 0063) provided in the first IF;
a second IF(PF2, ISF2 in Fig. 12; para 0083-0084) provided on the first IF;
a second coil (CL2 in Fig. 9, 12; para 0079) provided in the second IF, the first IF and the second IF contacting each other so that the first coil and the second coil are magnetically coupled, the second IF having a front surface contacting the first IF, the second IF contacting a front surface of the first IF, the first IF including a first non-contact portion not contacting the second IF (see overlapping configuration of the two IFs in Fig. 9, 12), one of the first and second IF including a second non-contact portion not contacting the second or first IF;
a first terminal (see pad PD1 in Fig. 9, 12; para 0083) provided on the front surface of the first IF at the first non-contact portion, the first terminal being conventionally electrically connected to the first coil;
a second terminal (see pad PD2 in Fig. 9, 12; para 0083) provided on the front surface of the second IF at the second non-contact portion, the second terminal being conventionally electrically connected to the second coil;
a first connection conductor (see wire BW in Fig. 9; para 0064) connected to the first terminal, the first connection conductor being electrically connected to the first coil via the first terminal; and
a second connection conductor (see wire BW in Fig. 9; para 0069) connected to the second terminal, the second connection conductor being electrically connected to the second coil via the second terminal                                    
(Fig. 9, 12).

Regarding claim 2, Kuwabara discloses the entire claimed structure as applied to claim 1 above, including a second substrate provided on the second IF, the second IF including a portion positioned between the first IF and the second substrate (see SB2 and PF2, ISF2 with respect to PF1, 1SF1 and SB2 respectively in Fig. 12).

Regarding claims 3-4 respectively, Kuwabara discloses the entire claimed structure as applied to claim 1 above, including:
conventional circuits provided between the first substrate and the first IF and electrically connected to the first coil (see para 66);
the circuit being electrically connected (see connections between the circuit, BW, and PD1 in Fig. 9; para 64-66) to the first connection conductor via the first terminal, and
the first coil is electrically connected to the first terminal via the circuit (see connections between CL1, PD1 and the circuit in Fig. 9; para 64-66).

Regarding claim 5, Kuwabara discloses the entire claimed structure as applied to claim 1 above, including:
a resin member sealing the first substrate, the first IF, the second IF, the first connection conductor, and the second connection conductor (see MB, SB1, PF1/ISF1, PF2/ISF2 and BW respectively in Fig. 9; para 60-65);
a first external terminal provided on a surface of the resin member and electrically connected to the first connection conductor (see LD1 and BW respectively in Fig. 9; para 64); and 
a second external terminal provided on the surface of the resin member and electrically connected to the second connection conductor, the second external terminal being apart from the first external terminal (see LD2 and BW with respect to LD1 respectively in Fig. 9; para 64, 70).

 Regarding claims 7-8 respectively, Kuwabara discloses the entire claimed structure as applied to claim 1 above, including:
the resin member is provided between the first external terminal and the second external terminal (see MB, LD1 and LD2 respectively in Fig. 9),
the first connection conductor and the second connection conductor extend inside the resin member (see MB, LD1 and LD2 respectively in Fig. 9), the first connection conductor electrically connects the first terminal and the first external terminal, and the second connection conductor electrically connects the second terminal and the second external terminal (see BW, PD1, LD1 and BW, PD2 and LD2 respectively in Fig. 9),
the surface of the resin member crosses a direction from the first substrate toward the second IF (see MB, SB1 PF2, ISF2 respectively in Fig. 9), the first connection conductor and the second connection conductor extend inside the resin member (see BW and MB respectively in Fig. 9), the first terminal and the first external terminal are electrically connected by an electrically-conductive path including the first connection conductor, and the second connection conductor electrically connects the second terminal and the second external terminal (see LD1, BW and BW, PD2 and LD2 respectively in Fig. 9).
Regarding claim 6, Kuwabara discloses the entire claimed structure as applied to claim 1 above, including:
a resin member sealing the first substrate, the first IF, the second IF, the first connection conductor, and the second connection conductor (see MB, SB1, PF1/ISF1 and BW respectively in Fig. 9; para 60-65);
a first external terminal electrically connected to the first connection conductor in the resin member, the first external terminal extending outward from the resin member (see LD1 and BW with respect to MB in Fig. 9); and  
a second external terminal electrically connected to the second connection conductor in the resin member, the second external terminal extending outward from the resin member (see LD2 and BW with respect to MB in Fig. 9).

Allowable Subject Matter
7.	Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome claim objection and 35 USC 112 rejection set forth above.
					Reasons for Allowance
8.	Examiner’s reasons for allowance would be incorporated in the next office action in light of the claim amendments overcoming claim objection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections set for the above.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811